Citation Nr: 0831153	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  99-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a right ankle 
disability
 
3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a left hand 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to service connection for a leg condition.

10.  Entitlement to service connection for coronary artery 
disease with chest pain.

11.  Entitlement to service connection for a systolic murmur. 

12.  Entitlement to service connection for chronic 
bronchitis.

13.  Entitlement to service connection for shortness of 
breath.

14.  Entitlement to service connection for a gastrointestinal 
disability.

15.  Entitlement to service connection for bilateral foot 
disorders.

16.  Entitlement to service connection for an eye disorder.

17.  Entitlement to service connection for headaches.

18.  Entitlement to service connection for a urinary 
disorder.

19.  Entitlement to service connection for prostatitis.

20.  Entitlement to service connection for malaria.

21.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970 
and from April 1971 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1998 and January 2000 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the Board at a hearing that was 
held at the RO in March 2000.  In February 2001, the Board 
remanded the claims for additional development.

In March 2008, the veteran was notified that the Judge before 
whom he had testified in March 2000 was no longer employed by 
the Board.  He was offered an additional opportunity to 
testify before the Board.  In a statement received later that 
month, the veteran requested an additional hearing to be held 
at the RO in Jackson, Mississippi.  The veteran, however, did 
not appear for the scheduled hearing.  Accordingly, the Board 
will proceed with the adjudication of his claims.

The issues of entitlement to service connection for 
bronchitis, right and left ankle disabilities, a left hand 
disability, right and left knee disabilities, a right 
shoulder disability, a urinary disorder, prostatitis, a liver 
disorder, and a leg condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the December 2006 hearing before the RO, the veteran 
withdrew his appeal concerning entitlement to service 
connection for depression.

2.  The veteran's degenerative disc disease and degenerative 
joint disease of the lumbosacral spine had its onset in 
service.

3.  The veteran does not have a current diagnosis of coronary 
artery disease or angina.

4.  The veteran's non-cardiac chest pain first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.

5.  The veteran's cardiovascular disorders (left ventricular 
hypertrophy, cardiomegaly, and flipped T waves) first 
manifested many years after his separation from service and 
are not related to his service or to any incident therein.

6.  The veteran does not have a current diagnosis of a 
systolic murmur.

7.  The veteran's service medical records demonstrate that 
throughout his active service, he smoked two to three packs 
of cigarettes per day.  

8.  The veteran's shortness of breath (chronic obstructive 
pulmonary disease (COPD)) is medically attributable in-
service tobacco use.

9.  The veteran's gastrointestinal disability (constipation) 
first manifested many years after his separation from service 
and is unrelated to his active service or to any incident 
therein.

10.  The veteran's skin disorders of the feet (chronic tinea 
pedis, pompholox, and onychomycosis) had their onset in 
service.

11.  The veteran's bilateral plantar fasciitis had its onset 
in service.

12.  The veteran's bilateral allergic conjunctivitis and dry 
eye syndrome had its onset in service.

13.  The veteran's bilateral myopia is not causally or 
etiologically related to service, including to bilateral 
allergic conjunctivitis or dry eye syndrome.  

14.  The veteran's migraine headaches had their onset in 
service.

15.  The veteran does not have malaria or residuals thereof 
as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for depression 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  Degenerative disc disease and degenerative joint disease 
of the lumbosacral spine incurred during active service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2007).

3.  A claimed systolic murmur was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  Claimed coronary artery disease with angina were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  The veteran's cardiovascular disorders (left ventricular 
hypertrophy, cardiomegaly, and flipped T waves) were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

6.  COPD was incurred during active service.  38 U.S.C.A. 
§§ 1103, 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.309 (2007).

7.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2007).

8.  Chronic tinea pedis, pompholox, and onychomycosis were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

9.  Bilateral plantar fasciitis was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

10.  Bilateral allergic conjunctivitis and dry eye syndrome 
were incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

11.  Bilateral myopia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

12.  Migraine headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

13.  Malaria or residuals thereof were not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice required by the VCAA can be 
divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the veteran's claims were filed prior to 
the enactment of VA's current notice requirements.  Thus 
notice was provided to the veteran subsequent to the initial 
AOJ decisions in August 2001, July 2002, and November 2005.  
The veteran's claims were readjudicated after each notice was 
provided and sufficient time had been allowed for him to 
respond.  These notices, read as a whole, appropriately 
advised the veteran of all the notice elements listed above.

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices, when read as a whole, 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  His 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

The Board notes further that the veteran was provided notice 
in March 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claims for service connection prior to the transfer and 
certification of the veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him a VA examination in April 2002.  In addition, in 
December 2006, he testified at an RO hearing.  The Board 
finds these actions have satisfied VA's duty to assist with 
respect to his claims for service connection and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2007).

In September 2006, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issue of entitlement to service connection for 
depression, as identified in the September 2006 statement of 
the case.  At his December 2006 hearing before the RO, the 
veteran stated that he was withdrawing the appeal as to the 
issue of entitlement to service connection for depression.  
The Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his claim for service 
connection for depression, there remain no allegation of 
errors of fact or law for appellate consideration concerning 
this issue.  The Board, therefore, has no jurisdiction to 
review the veteran's depression claim and must dismiss the 
issue.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain tropical diseases, including malaria, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309  (2007).  
Service connection for certain chronic diseases, including 
peptic ulcers, arthritis, and cardiovascular disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A.  Low Back 

The veteran contends that his current back disorder is the 
result of a back injury he sustained during active service.  
A review of his service medical records shows that in 
February 1969, the veteran reported to sick call with 
complaints of back pain following a motor vehicle accident in 
which he had been involved three days earlier.  He was 
assessed with back pain.  The next record of a complaint of 
back pain is dated in March 1975, when the veteran underwent 
orthopedic evaluation for a six-month history of radiating 
back pain.  X-ray examination of the back, pelvis, and left 
hip revealed no significant abnormalities.  He was diagnosed 
with a probable minimal compression fracture of L1.  Records 
dated in April 1975 show that he continued to complain of low 
back pain with radiation into his lower extremities that was 
exacerbated by his duties as a cook, which required him to 
stand all day.  He was again assessed with a probable 
compression fracture of L1, and given a limited profile.  The 
final in-service record of complaints or treatment of back 
pain is dated in May 1975.  The assessment was low back pain.

The veteran states that he first received treatment for back 
pain shortly after his separation from service.  The first 
post-service treatment related to back pain of record, 
however is not dated until June 1986.  X-ray examination of 
the back at that time revealed no significant abnormalities.  
The veteran next complained of back pain on general VA 
examination in August 1986.  Physical examination of the back 
at that time revealed no evidence of muscle spasm.  The 
veteran's back was felt to be within normal limits.  

The next record of a complaint of back pain is dated in 
February 1992.  The veteran was referred for orthopedic 
evaluation but did not appear for his scheduled appointment.  
In September 1997, he sought VA treatment for back pain that 
had been present since service, and had recently been 
exacerbated by doing yard work.  The assessment was low back 
pain.

Private treatment records, dated from May 1998 to August 
2001, show that he presented with complaints of neck pain, 
pain in both shoulders and arms, and tingling in his arms.  
He reported a history of a December 1997 work injury in which 
he felt a strain in his back while pulling on a wall during 
demolition.  At that time, he had completed an incident 
report and went to a doctor, who prescribed physical therapy.  
He had been placed on restricted duty by his employer.  The 
restricted duty, however, had proven to be too difficult for 
him, and he was given a desk job.  He continued to be 
employed in a desk job.  MRI examination revealed L5-S1 and 
L4-5 disc herniations.

VA treatment records, dated from June 2000 to April 2002, 
show complaints of back pain that the veteran related to an 
in-service motor vehicle accident.  He described the pain 
associated with his injury as progressively worsened over the 
years.

The veteran underwent VA examination of his back in April 
2002.  The examiner reviewed the veteran's claims file and 
noted that on several occasions in service he had complained 
of low back pain, for which he had received conservative 
treatment.  It had been felt that the veteran had a possible 
compression fracture of the L1 vertebra, although this had 
not been confirmed by subsequent X-ray examinations.  Post-
service records showed that the veteran had received near 
continuous treatment for complaints of back pain, including 
physical therapy and prescription pain medication.  In 
December 1997, the veteran had sustained a work-related back 
injury.  Complaints associated with that injury had 
predominantly related to the shoulders and upper extremities.  
At the time of the examination, the veteran reported 
experiencing continued back pain.  X-ray examination revealed 
degenerative changes of the lumbosacral spine.  The 
impression was degenerative joint disease of the lumbosacral 
spine.  Based upon a review of the veteran's claims file, the 
examiner noted that it was obvious that the veteran had had 
ongoing lower back pain since service.  However, in December 
1997, he had sustained a work-related back injury which 
aggravated his previously existing low back problems.  The 
extent of injury attributable to the service-related back 
injury, as compared to the post-service back injury, could 
not be determined.

Treatment records, dated from April 2002 to August 2007, show 
continued treatment for complaints of back pain.

After a review of the record, the Board finds that the 
evidence in this case supports the veteran's claim.  The 
veteran in this case has provided credible testimony 
regarding the incurrence of back pain in service.  Post-
service clinical records show continued, consistent 
complaints of back pain.  Although the record reflects that 
the veteran sustained a work-related back injury in December 
1997, a VA examiner has determined that the injury the 
veteran sustained at that time resulted in a worsening of a 
pre-existing back injury that the veteran sustained in 
service.  The VA examiner's conclusion that the veteran's in-
service back injury resulted in a chronic disorder that was 
later aggravated by additional injury may be fairly and 
liberally interpreted as an opinion that that tends to weigh 
in favor of the veteran's claim.  

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board finds that the veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine is related to service.  

B.  Systolic Murmur and Coronary Artery Disease with Chest 
Pain

The veteran contends that he has a systolic murmur, chest 
pain and coronary artery disease that each had their clinical 
onset during his active service.

The service medical records are absent for complaints or 
findings of any cardiovascular abnormalities prior to July 
1969.  On periodic examination in July 1969, a Grade II/VI 
systolic murmur at the aortic area was detected.  He was 
referred for cardiac consultation.  At the time of the 
consultation, the veteran denied a history of rheumatic 
fever, rheumatic heart disease, or congenital heart disease.  
With the exception of a very mild degree of shortness of 
breath on physical exertion, he was completely asymptomatic 
with reference to the cardiopulmonary system.  On 
examination, his blood pressure was normal, as was 
fundoscopic examination, neck vessels, and the thyroid gland.  
His lungs were clear and there was no evidence of heart 
enlargement.  Heart rhythm was regular, with the first and 
second heart sounds normal.  The second heart sound was 
physiologically split.  There was a grade 1/6 vibratory basal 
systolic murmur.  No diastolic murmur was heard.  The liver 
and spleen were not enlarged, and there was no abdominal 
bruit.  Peripheral pulses were normal.  X-ray examination of 
the chest was normal.  Similarly, electrocardiogram was 
normal.  The impression was "no heart disease."

On examination for reenlistment in April 1971, no murmur was 
detected.  Subsequent service medical records dated to the 
time of his separation from service in January 1983 are 
negative for additional findings of cardiovascular 
abnormalities including a systolic murmur.  

Post-service medical records demonstrate evidence of 
borderline cardiomegaly on X-ray examination of the chest in 
October 1985.  At that time, his heart size was noted to have 
increased slightly from the time of the last X-ray in October 
1984.

On VA examination in August 1986, no murmur, or any other 
cardiovascular abnormalities were found.  X-ray examination 
of the chest revealed normal cardiac size and configuration.  
The impression was normal study.

Clinical records, dated from August 1986 to October 1997, are 
silent with regard to complaints or findings of 
cardiovascular problems.  In October 1997, however, the 
veteran sought medical attention for intermittent chest pain 
that had been present for one day.  The episodes of chest 
pain, described as thumping chest pressure, were associated 
with shortness of breath.  His prior medical history was 
noted to have been negative for hypertension or any other 
cardiovascular abnormality.  On examination, the veteran's 
heart was found to be of regular rate and rhythm, with 
occasional ectopy.  No murmur was detected.  
Electrocardiogram revealed ST elevation when compared to an 
old test.  The assessment was unstable angina with new ST 
changes laterally.  Laboratory testing was negative for 
evidence of myocardial injury.  He was admitted into the 
hospital for observation.  During the four-day period of 
hospitalization, the veteran did not experience any 
additional episodes of chest pain.  All cardiac testing, with 
the exception of myocardial perfusion testing, was negative.  
Myocardial perfusion testing revealed a very small area of 
myocardial ischemia inferoapically.  The diagnosis on 
discharge was atypical chest pain, probably secondary to 
coronary artery disease.

Records dated in February 1998 show that the veteran's 
coronary artery disease was stable.  The next record of 
treatment related to the cardiovascular system is dated in 
May 1998.  At that time, the veteran underwent cardiac 
catheterization.  No significant disease was found.  
Similarly, X-ray examination of the chest at that time 
revealed no acute cardiopulmonary disease.  On cardiolite 
stress testing, there was no evidence of myocardial ischemia 
or infarction.

Treatment records, dated in June 1998, show that the veteran 
complained of chest pain and that he was assessed with 
atypical chest pain.  Cardiac catheterization in July 1998 
revealed no significant disease or stenosis.  In December 
1998, the veteran sought medical attention for a two-month 
history of chest pain accompanied with shortness of breath.  
He described the pain as present intermittently, and as 
located on the right side of his chest.  Examination resulted 
in an impression of non-cardiac chest pain.  He next 
complained of chest pain in October 1999.  Physical 
examination revealed no evidence of a murmur; the assessment 
was unstable angina.  Following ECG examination, which 
revealed some mild left ventricular hypertrophy and a normal 
ejection fraction, the assessment was changed to atypical 
chest pain.  ECG examination in November 2000 was abnormal, 
as a result of flipped T waves in the inferior lateral leads.  
ECG examination in January 2001 revealed lateral wall 
ischemia.

In September 2001, the veteran again complained of chest pain 
after cutting wood, mowing a lawn, and cleaning his roof 
gutters.  He felt exhausted, short of breath, and felt his 
heart beating fast and hard.  He stated that the chest pain 
was sharp and cutting in nature, and was located in the left 
side of his chest.  The pain was similar to a pulled muscle 
sensation.  The chest pain was constant.  The veteran 
reported that while he had been given sublingual 
nitroglycerin in 1997 that he could have taken, he did not 
take it.  He was admitted into the hospital for overnight 
cardiac observation.  At admission, the veteran was noted to 
have a history of hypertension; however cardiac workup was 
negative.  Cardiac catheterization in July 1998 had revealed 
clean coronary arteries.  At the time of his admission into 
the hospital, the veteran reported that his chest was always 
sore over the left side, and he occasionally experienced 
sharp chest pain in that area.  Upon palpation of the 
veteran's chest wall, it was possible to elicit a sharp chest 
pain that the veteran described as the one he had been 
experiencing off and on since the day before, and was the 
reason for his presentation to the emergency room.  His blood 
pressure was normal.  His heart rate was determined to be of 
regular rate and rhythm, with no murmurs or gallops.  ECG 
examination revealed flipped T waves which were felt to 
probably be related to the veteran's left ventricular 
hypertrophy, and possibly his prior history of substance 
abuse.  X-ray examination revealed some evidence of 
cardiomegaly with some biventricular enlargement.  This, 
however, was portable.  Laboratory testing was negative for 
evidence of myocardial injury.  At the time of his discharge, 
the assessment was "clear" non-cardiac chest pain.  The 
veteran had been found to have been mildly dehydrated at the 
time of his admission.  Thus, it was felt that he had a 
possible case of mild heat exhaustion while working in the 
sun.  There was no evidence of coronary artery disease.

On VA examination in April 2002, the veteran reported a 
history of high blood pressure since 1997, and a history of 
chest pain that was located in the left side of his chest.  
He described the pain as sharp, present all the time, and as 
associated with soreness on his chest.  He stated that he 
occasionally experienced dizziness with the chest pain, 
particularly if he bent over.  He denied a history of 
syncope.  He complained of dyspnea on exertion and fatigue.  
Physical examination revealed no evidence of peripheral 
swelling.  Cardiac examination revealed a regular heart rate 
without murmur, rub, or gallop.  The precordium was not 
hyperactive, and the point of maximum impulse was not 
displaced.  There was no edema.  After a review of the claims 
file, the examiner determined that the veteran had not in the 
past, and did not currently meet, the criteria for a 
diagnosis of either coronary artery disease or angina.  All 
cardiac testing in the past had been negative, and chest pain 
treated in September 2001 had been found to be non-cardiac in 
origin.

X-ray examination of the chest in June 2003 revealed stable 
cardiomegaly.  Cardiolite stress testing in October 2003 was 
negative for ischemia.  There were no fixed or reversible 
defects of myocardial perfusion.  Records dated from October 
2003 to January 2005 do not demonstrate any complaints or 
findings related to the cardiovascular system.  In January 
2005, the veteran reported experiencing occasional chest pain 
that did not require the use of nitrogen.

Treatment records, dated from January 2005 to December 2006, 
are silent for any complaints or findings of cardiovascular 
problems.  VA records, dated in December 2006, show that the 
veteran came in requesting a clarification of his record.  He 
stated that he had been informed that no one had ever 
documented the fact that he was hypertensive.  His physician 
confirmed that hypertension had not been documented, as the 
veteran was not hypertensive.  Although he was prescribed 
Metropolol in the past because of documented chest pain and a 
remote history of ischemic changes, and this medication was 
labeled for heart and blood pressure, per Food and Drug 
Administration (FDA) requirements, he had not ever been 
clinically hypertensive.  Similarly, the veteran's records 
reflect that he had been prescribed Terazosin, which was 
labeled as for hypertension per FDA requirements.  However, 
in the veteran's case, he had been prescribed Terazosin for 
treatment of prostate problems, and not hypertension.  The 
physician concluded that while the veteran had had a history 
of chest pain in the past, he was currently symptom-free.

Records dated from December 2006 to August 2007 do not 
demonstrate any complaints or findings related to 
cardiovascular problems.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

At present there is no evidence establishing a diagnosis of 
coronary artery disease or angina.  As neither coronary 
artery disease nor angina has been diagnosed, service 
connection for coronary artery disease and angina must, 
necessarily, be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Similarly, there is no evidence 
establishing a current diagnosis of a systolic murmur.  While 
a systolic murmur was detected on periodic examination in 
July 1969, and again on cardiac consultation in July 1969, on 
no other occasion has a systolic murmur been detected.  This 
is particularly significant, as the veteran has undergone 
cardiac workup on numerous occasions since July 1969.  
Because there is no current diagnosis of a systolic murmur, 
service connection for a systolic murmur, must, necessarily, 
be denied.  See Brammer, 3 Vet. App. at 225.

Turning next to the veteran's diagnosed cardiovascular 
disorders, in this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's cardiovascular disorders (left ventricular 
hypertrophy, cardiomegaly, and flipped T waves).  Finally, 
there is no probative evidence establishing a medical nexus 
between military service and the veteran's non-cardiac chest 
pain.  Thus, service connection is also not warranted for any 
of these disorders.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  

The Board has considered the veteran's assertions that he has 
cardiovascular disease related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's cardiovascular disorders are linked to 
service.  No probative, competent medical evidence exists of 
a relationship between his cardiovascular conditions and the 
veteran's service.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board concludes that the 
veteran's cardiovascular disorders were not incurred in or 
aggravated by his service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Shortness of Breath

The veteran contends that he currently experiences shortness 
of breath that began during his active service.  In support 
of this contention, he notes that his service medical records 
document complaints of shortness of breath.

The veteran's service treatment records demonstrate that he 
was treated for upper respiratory infections on several 
occasions.  In October 1967, he was treated for a common 
cold.  In October 1969, he was hospitalized for several weeks 
for treatment of a viral illness.  In January 1970, he was 
hospitalized for one week for treatment of pneumonia.  On 
examination in April 1970, prior to his separation from his 
first period of active service, the veteran complained of 
experiencing shortness of breath with exertion.  Physical 
examination revealed no significant abnormalities.  He was 
noted to have a history of smoking two to three packs of 
cigarettes per day.  Records associated with the veteran's 
second period of active service demonstrate that he was 
treated in September 1974 for a viral upper respiratory 
infection.  In May 1975, he was treated for the flu.  In 
March 1977, he was treated for a productive cough and sore 
throat.  He was noted at that time to have a long history of 
smoking.  In April 1977 and November 1978, he was again 
treated for an upper respiratory infection.  In August 1981, 
he was treated for the flu, and in September 1982 he received 
treatment for an acute respiratory infection.  

Post-service medical records document a continued history of 
heavy smoking following separation from service.  On 
hospitalization for treatment of hepatitis in November 1986, 
the veteran reported that he currently smoked a pipe.  On 
hospitalization for treatment of chest pain in October 1997, 
the veteran stated that he was currently down to smoking one 
half pack of cigarettes per day.

Post-service medical records also document continued 
complaints of shortness of breath.  X-ray examination of the 
chest in August 1986 revealed occasional scattered 
calcifications but no acute infiltrate.  The veteran was 
first diagnosed with COPD in relation to his complaints of 
shortness of breath in August 2001.  

On VA examination in April 2002, the veteran reported a 
history of having smoked one half of one pack of cigarettes 
per day for the last 30 years.  He complained of a cough that 
was present occasionally, but not everyday.  He described the 
cough as occasionally dry, and at other times productive.  He 
stated that he had been using an inhaler for his symptoms 
twice daily.  Physical examination resulted in an assessment 
of COPD secondary to smoking.

VA treatment records dated to August 2007 demonstrate that 
the veteran continues to smoke cigarettes.

For claims filed after June 9, 1998, VA is prohibited from 
granting service connection for disability or death due to 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  38 U.S.C.A. § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(a) (2007).  The statute and 
its implementing regulation, however, apply only to claims 
filed after June 9, 1998; the veteran filed these claims in 
January 1998.  Because his claim was received prior to the 
effective date of the statutory change, the claim must be 
considered under the law in effect before June 9, 1998.

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In 
addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred a nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

In this case, the service medical records show that he smoked 
two to three packs of cigarettes per day.  The veteran's 
service medical records demonstrate that on multiple 
occasions when he complained of shortness of breath and 
difficulty breathing, this difficulty was attributed to his 
history of cigarette smoking.  Because there is no evidence 
pre-dating his entry into active service that demonstrates 
nicotine dependence prior to entering active service, and 
because he has smoked cigarettes since service, service 
connection is warranted if he has a current disability that 
is related to his in-service tobacco use.

Post-service clinical records demonstrate continued 
complaints of shortness of breath and a diagnosis of COPD.  
On VA examination in April 2002, the COPD was specifically 
attributed to his history of cigarette smoking.  Accordingly, 
the Board finds that the veteran's COPD is related, at least 
in part, to his in-service smoking.  Thus, service connection 
for COPD is warranted.

D.  Gastrointestinal Disability

The veteran asserts that he first developed gastrointestinal 
problems related to his current constipation during his 
period of active service.  However, a review of his service 
medical records does not show complaints or findings of 
constipation, or any chronic gastrointestinal disorder.  His 
service medical records show that he was treated on a few 
occasions for complaints including vomiting and diarrhea.  On 
each of these occasions, however, the veteran was assessed 
with an acute viral syndrome, rather than a gastrointestinal 
disability.  As the veteran's service medical records do not 
reveal any chronic gastrointestinal abnormalities, the Board 
finds that there is no evidence of a chronic gastrointestinal 
problem in service.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
constipation.  38 C.F.R. § 3.303(b).  The veteran contends 
that he has experienced problems with constipation since his 
separation from service.  The first post-service clinical 
evidence relating to treatment for constipation is dated in 
July 2000.  At that time the veteran underwent X-ray 
examination in relation to complaints of abdominal 
discomfort.  Examination revealed constipation.  There was no 
evidence of any ulcerative or neoplastic disease.  The 
examiner did not opine as to whether the veteran's 
constipation was related to his active service.  Subsequent 
clinical records dated to August 2007 show continued 
management of constipation.  In April 2007, the veteran 
tested positive for H pylori.  He was prescribed antibiotics 
and omeprazole.  At no time has any treating provider related 
the veteran's constipation, or any other gastrointestinal 
disorder, to his active service, or to any incident therein.

On VA examination in April 2002, the veteran, when asked 
about his stomach disorder, reported a history of 
constipation, for which he took a stool softener twice daily.  
He denied a history of hernia or peptic ulcer disease, and 
stated that he experienced indigestion maybe once per month.  
He reported that ingesting eggs and milk made him vomit.  
Physical examination revealed an obese abdomen with no 
apparent organomegaly or masses.  There was very mild 
tenderness to palpation of the upper abdominal area.  There 
was no rebound tenderness.  Bowel sounds were normoactive.  
He was diagnosed with a history of constipation.  In 
addressing whether the veteran's current constipation was 
related to his period of active service, the examiner noted 
that the veteran's service treatment records were negative 
for complaints of constipation.

The veteran has not been diagnosed with a peptic ulcer, and 
is accordingly not entitled to service connection for his 
gastrointestinal disability  on a presumptive basis.  
Presumptive service connection is not available for 
constipation.

Neither is the veteran entitled to service connection for 
constipation on a direct basis.  Service connection may be 
granted when all the evidence establishes a medical nexus 
between military service and current complaints.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, there is no evidence 
establishing a medical nexus between military service and the 
veteran's constipation.  Thus, the Board finds that service 
connection for constipation is not warranted.

The veteran has attributed his constipation to his service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  In this case, however, the 
veteran's testimony indicating that he first experienced 
constipation in service is not supported by the evidence, as 
his service treatment records are silent as to complaints of 
constipation.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Accordingly, there is no supporting evidence establishing 
that the veteran is reporting a contemporaneous medical 
diagnosis.  While the veteran purports that his symptoms at 
separation support the current diagnosis by a medical 
professional, his statements alone are neither credible nor 
competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's constipation first manifested after his period 
of active service and is not related to his active service or 
to any incident therein.  As the preponderance of the 
evidence is against the appellant's claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Bilateral Foot Disorder

The veteran contends that his currently diagnosed foot 
disorders (tinea pedis, pompholox, onychomycosis, and 
bilateral plantar fasciitis) had their clinical onset during 
active service.  

A review of the veteran's service medical records reflects 
that in October 1969 he sought emergency medical treatment 
for chronic tinea pedis that was cracking.  Physical 
examination revealed severe tinea pedis with cracking and a 
fissure of the left fourth toe.  He was advised to wear 
sandals for one week and to return at the end of the week for 
further evaluation.  On follow up examination one week later, 
the veteran was found to have an infection of the left fourth 
toe with local lymphadenopathy.  Several days later, 
examination revealed three shallow ulcers on the fourth and 
fifth toes.  Femoral triangle adenopathy, however, had 
improved.  The veteran was noted to be wearing tennis shoes 
with wool socks.  Because he lived in billets he could not be 
quartered.  It was felt that admission to the hospital would 
be necessary in order to dry the foot for several days to 
allow for healing.  On further evaluation, however, it was 
determined that admission would not be necessary.  The 
veteran was given antibiotics and Neosporin for toes infected 
as a result of tinea pedis.  He was instructed to return for 
further evaluation the next day.  On examination the 
following day, the veteran was found to have had an excellent 
response to treatment.  The oozing and tenderness had 
subsided.  He was instructed to continue his given therapy 
and to return to the clinic in one week.  On follow up 
evaluation one week later, he was found to be asymptomatic.  
He was instructed to continue the given therapy, 
prophylactically.

The next record of complaint related to skin disorders of the 
feet is dated in March 1970.  At that time, the veteran 
complained of severe tinea pedis for the past several weeks.  
The attending physician noted that this had been a recurrent 
problem for the veteran.  In July 1973, the veteran again 
complained of foot trouble.  Specifically, he at that time 
complained of generalized pain on the soles of his feet.  
Physical examination revealed calluses.  He was given foot 
powder.  In late July 1973, the veteran reported to the 
podiatry clinic complaining that the orthotics he had been 
given were uncomfortable.  He was instructed to continue 
regular use of the orthotics.  Records dated in November 2003 
show that the veteran was not regularly wearing his orthotics 
because they fit poorly.  He was instructed to use the 
orthotics regularly.  In November 1975, the veteran was 
evaluated for a one and one half year history of pain on the 
plantar surface of both feet.  Physical examination resulted 
in an assessment of bilateral plantar fasciitis.  The veteran 
stated that he was willing to try wearing arch supports.  In 
April 1977, the veteran reported to sick call with complaints 
of a swollen right foot and swelling on the left side of his 
heel for the past day.  He related his pain to having stepped 
on a rock while running.  He was assessed with an acute right 
heel bruise and was returned to duty.  In May 1977, he 
complained of painful calluses on the bottom of his left 
foot.  He stated that he had had them trimmed in the past but 
that trimming had not helped.  In April 1979, the veteran 
reported to sick call with complaints of left heel pain for 
the past five days.  Examination revealed tenderness to 
palpation of the calcaneous and keritazination of the plantar 
surface.  There additionally was a wart on the first digit.  
The wart was removed.

Post-service records demonstrate that in November 1986, while 
hospitalized for treatment for hepatitis, the veteran 
reported a history of foot problems.  During his period of 
hospitalization, he was instructed to soak his feet in 
Betadine twice daily, and to apply Lotrimin cream in between 
his toes twice daily, following the soaks.  He was to 
continue this regimen for one month.  VA clinical records 
dated in February 1998 and September 1999 demonstrate that 
the veteran complained of a blistering rash on his feet.  He 
was noted to have been followed by a Dr. Lynch in Gulfport 
for his skin disorder.  Clinical records dated in June 2000 
show that the veteran's skin disorder of the feet had been 
diagnosed as pompholox, and that he had been treating his 
skin disorder with Drysol.  Records dated in July 2000 show 
that the vesicular lesions on his feet were noted to have 
decreased, with less pruritis also.  He was advised to 
continue his prescription as needed.  Records dated in 
February and March 2001 show that the veteran continued to 
receive treatment for pompholox.  It was noted that Drysol 
worked better than anything else.  On cardiac observation in 
September 2001, the veteran was observed to have tinea pedis 
that he reported had been present since Vietnam.  Records 
dated later in September 2001 show that the veteran was found 
to have "some type of dermatitis" on his left foot.  He was 
noted to have been treated for a number of years with 
different medications.  He was advised to continue with his 
medications.

On VA examination in April 2002, the veteran complained of 
painful feet.  Physical examination revealed mild tenderness 
under the right heel.  There were no plantar calluses or 
warts, and no vascular skin changes.  X-ray examination of 
the feet revealed no significant abnormalities.  The 
impression was bilateral plantar fasciitis, symptomatic on 
the right.

VA records dated from December 2004 to August 2007 show 
continued treatment for plantar fasciitis and skin problems 
of the feet, including onychomycosis.  In February 2006, the 
veteran complained that his left great toenail had always 
given him trouble.  He stated that the toenail had been 
removed in service due to infection.  Physical examination 
revealed a very thick left hallux nail, painful to pressure.  
The impression was onychomycosis.  Subsequent records show 
continued treatment for tinea pedis, pompholox, and 
onychomycosis.

The veteran has stated that he has experienced pain on the 
bottoms of his feet and that he has had the same skin rashes 
since service.  The veteran's service medical demonstrate 
that he was diagnosed with and treated for plantar fasciitis 
and skin disorders of the feet in service.  The veteran is 
competent to testify as to the continuity of symptomatology 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
Because the veteran is competent to testify as to the 
continuity of symptomatology of his plantar fasciitis and 
skin rashes, and his testimony in this regard is credible, 
and the veteran's service medical records demonstrate 
treatment for skin disorders of the feet and plantar 
fasciitis, the Board finds that the preponderance of the 
evidence indicates that the veteran's plantar fasciitis and 
skin disorders of the feet first manifested in service.  
Accordingly, service connection for plantar fasciitis and 
skin disorders of the feet (tinea pedis, pompholox, and 
onychomycosis) is warranted.

F.  Eye Disorders

The veteran contends that his currently diagnosed bilateral 
allergic conjunctivitis and dry eye syndrome first manifested 
in service.  

The service medical records show that on entry examination he 
was found to have bilateral myopia.  Subsequent service 
medical records show that he had periodic eye examinations as 
a result of which his eyeglass prescriptions were modified to 
account for changes in his myopia.  His service medical 
records also demonstrate frequent complaints of burning eyes, 
exacerbated by exposure to sunlight.  Records dated in April 
and June 1978 show that he was treated for acute 
conjunctivitis.  In April 1981 and January 1982, he was 
treated for allergic conjunctivitis.  

Post-service records show that the veteran first complained 
of eye problems in October 1984.  At that time, he reported 
having tearing and occasional swelling of his eyes.  
Examination revealed mild myopic astigmatism.  On VA 
examination in August 1986, the veteran again complained of 
eye trouble.  Examination of the eyes at that time revealed 
myopia and convergence insufficiency.  

In May 1989, the veteran sought VA treatment for burning, 
itching eyes.  At that time, however, he was informed that he 
was not eligible for VA eye treatment.  Records dated in 
September 1998 show that the veteran was assessed with dry 
eye syndrome after complaining of burning, watering eyes.  He 
was again assessed with dry eye syndrome in September 1999, 
June 2000, and December 2000.

The veteran underwent VA examination of his eyes in April 
2002.  At the time of the examination, the veteran complained 
of intermittent eyelid swelling and itching of the eyes.  
Examination revealed very mild papillary reaction of the 
superior conjunctiva.  This, along with the veteran's 
reported symptoms, was indicative of a mild intermittent 
allergic conjunctivitis problem.  The impression was mild, 
bilateral allergic conjunctivitis.  

Subsequent VA treatment records dated to August 2007 show 
continued intermittent treatment for myopia and complaints of 
burning, itching, and swollen eyes.  

As to the veteran's dry eye syndrome and bilateral allergic 
conjunctivitis, the Board finds that the weight of the 
credible evidence demonstrates that the veteran's current dry 
eye syndrome and bilateral allergic conjunctivitis first 
manifested during service.  The first evidence of a diagnosis 
of bilateral allergic conjunctivitis is dated during the 
veteran's active service.  Further, the Board finds the 
veteran's testimony regarding the in-service incurrence of 
bilateral allergic conjunctivitis to be both credible and 
sufficient, given that his testimony is supported by a 
contemporaneous medical diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  While the veteran was not 
specifically diagnosed with dry eye syndrome in service, the 
Board finds the veteran's testimony regarding the in-service 
incurrence of dry eye syndrome to be both credible and 
sufficient, given that his symptoms were later diagnosed as 
dry eye syndrome.  See Jandreau, 492 F.3d at 1377.  As the 
preponderance of the evidence indicates that the dry eye 
syndrome and bilateral allergic conjunctivitis first 
manifested in service, the Board finds that service 
connection for dry eye syndrome and bilateral allergic 
conjunctivitis is warranted.

In contrast, the Board finds that service connection for 
myopia is not warranted.  Refractive error of the eyes is not 
a disability for VA purposes.  Accordingly, such a disorder 
cannot be service-connected, absent evidence of aggravation 
by superimposed disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994).  
See also Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 
82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 
11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257(2000).  This 
includes refractive error due to such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's myopia in 
this case therefore cannot be service-connected absent 
evidence of aggravation.  The veteran's service records, 
however, are negative for evidence of aggravation by a 
superimposed disease or injury.  No finding were made as to 
any effect the dry eye syndrome and bilateral allergic 
conjunctivitis had on the veteran's refractive error.  
Accordingly, there is no in-service evidence of aggravation 
of myopia by the veteran's superimposed dry eye syndrome and 
bilateral allergic conjunctivitis.  The veteran's bilateral 
myopia accordingly may not be service-connected.  

Significantly, the veteran has not contended that his 
bilateral myopia was aggravated or permanently worsened as a 
result of his dry eye syndrome or bilateral allergic 
conjunctivitis.  Rather, the veteran claims only that his 
bilateral myopia first manifested during service.  As 
refractive error of the eyes, however, is not a disability 
for VA purposes, absent aggravation by a superimposed disease 
or injury, his bilateral myopia may not be service connected.  

The weight of the evidence indicates that the veteran's dry 
eye syndrome and bilateral allergic conjunctivitis, but not 
his bilateral myopia, were incurred in service.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

G.  Headaches

The veteran asserts that he has a chronic headache disorder 
that first manifested during his active service.  A review of 
the service medical records shows that at the end of January 
1969, he was involved in a motor vehicle accident, as a 
result of which he sustained a fracture of the nasal septum 
and a laceration of the left zygomatic arch.  X-ray 
examination of his head was negative for fractures of the 
skull.  He first complained of a mild headache in October 
1969.  At that time, he was assessed with a probable viral 
illness.  He next complained of headaches in May 1975; the 
assessment was headache.  In July 1977, he complained of a 
constant nagging headache with frequent exacerbations of pain 
in the left frontal region of his head that was worsened by 
tense situations.  He was diagnosed with headaches.  

Post-service medical records show that on VA examination in 
June 1986, he complained of migraine-like headaches that were 
accompanied by photophobia.  He was referred for further 
neurological evaluation.  On neurological evaluation in 
October 1986, he reported a 12- to 14-year history of 
headaches that occurred approximately twice per month.  He 
described the headaches as persistent, and as lasting for 
several days.  The pain was located "mostly in front," and 
was described as an aching and throbbing pain.  The pain was 
associated with burning eyes, photophobia, and sensitivity to 
sound.  He was not aware of any precipitating factors.  His 
history of head trauma was limited to a 1969 motor vehicle 
accident.  He was diagnosed with vascular headaches and 
common migraines.

VA treatment records dated in March 1999 show complaints of 
continued migraines.  In August 1999, October 2000, and 
November 2000, he again complained of migraines.

The veteran underwent VA neurological examination for 
headaches in April 2002.  At the time of the examination, he 
stated that he had had chronic headaches since he was 
involved in a motor vehicle accident in 1969, during his 
active service.  He described the headaches as constantly 
present, with varying degrees of severity.  He stated that he 
treated his headaches with over-the-counter pain medication, 
which he described as "somewhat" effective in alleviating 
his pain.  He denied having missed work as a result of his 
headaches.  Neurological examination in April 2002 was within 
normal limits.  The impression was common migraine, 
documented in service records.

VA records dated from April 2002 to August 2007 show 
continued complaints of headaches.

After a review of the record, the Board finds that the 
evidence in this case supports the veteran's claim.  The 
veteran in this case has provided credible testimony as to 
in-service head trauma.  He has additionally provided 
competent testimony with respect to having first experienced 
chronic headaches in service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (2007) (holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
The in-service evidence demonstrating both head trauma as a 
result of the January 1969 motor vehicle accident and 
frequent complaints of migraine headaches are persuasive 
corroboration of the veteran's contentions.  The VA 
examiner's conclusion that the headaches were documented in 
his service records may be fairly and liberally interpreted 
as an opinion that that tends to weigh in favor of the 
veteran's claim.  Thus, resolving all reasonable doubt in the 
veteran's favor, service connection for migraine headaches is 
warranted.  

H.  Malaria

The veteran asserts that he contracted malaria while serving 
in Vietnam.  He describes the symptoms of malaria at that 
time as consisting of general malaise, fever, chills, and 
profuse sweating.  

The veteran's service medical records show that he was 
diagnosed with and treated for viral infections and the flu 
on several occasions.  His reported symptoms on each of these 
occasions included general malaise, headache, fever, chills, 
and sweating.  His service records, however, are negative for 
any diagnosis or treatment of malaria.  

The veteran asserts that he has while has not received post-
service treatment for a formal recurrence of malaria, he 
intermittently experiences bouts of malaise, chills, and 
sweating, which are related to the malaria he contracted 
during active service.  At no time since his separation from 
service, however, has the veteran been diagnosed with 
malaria, or the residuals thereof.  

In November 1986, the veteran was hospitalized for treatment 
of hepatitis.  At the time of his hospitalization, he 
reported an in-service history of malaria.  Malarial smear 
testing was negative for active malaria.  Treatment records 
dated in April 1999 show that the veteran reported a history 
of recurrent fevers.  At that time, however, he was assessed 
with acute bronchitis.

On VA examination in April 2002, the veteran reported an in-
service history of malaria.  He stated that since the 
incurrence of malaria in service, he continued to experience 
occasional fever and chills.  He denied any formal recurrence 
of malaria.  After reviewing the claims file, the examiner 
noted that the veteran's service medical records were 
negative for any diagnosis or treatment for malaria.  Current 
examination did not reveal any malaria currently, or the 
residuals thereof.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence demonstrating a diagnosis of 
malaria, either during or after service, nor evidence 
relating any malaria, or residuals thereof, to his active 
service.  Accordingly, service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran has asserted that he is entitled to 
service connection for malaria.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the is competent to give 
evidence about current symptoms and what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, malaria, as contrasted with symptoms of viral 
infections, is not subject to lay diagnosis.  The veteran can 
report having experienced general malaise, fever, aches, and 
sweating. However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different viral infections.  The 
veteran does not have the medical expertise to discern the 
nature of any viral infection, nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of malaria, but, as noted, he is not competent to 
provide a medical opinion regarding the etiology.  While the 
veteran purports that his symptoms in service support a 
diagnosis by a medical professional, his statements alone are 
not competent to provide either a diagnosis or the medical 
nexus, and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that malaria 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for depression is dismissed.  

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine is 
granted.

Service connection for coronary artery disease with chest 
pain is denied.

Service connection for a cardiovascular disorder (left 
ventricular hypertrophy, cardiomegaly, flipped T waves) is 
denied.

Service connection for a systolic murmur is denied.

Service connection for COPD is granted.

Service connection for a gastrointestinal disability is 
denied.

Service connection for tinea pedis, pompholox, and 
onychomycosis is granted.

Service connection for bilateral plantar fasciitis is 
granted.

Service connection for dry eye syndrome and bilateral 
allergic conjunctivitis is granted.

Service connection for bilateral myopia is denied.

Service connection for migraine headaches is granted.

Service connection for malaria is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bronchitis, right 
and left ankle disabilities, a left hand disability, right 
and left knee disabilities, a right shoulder disability, a 
urinary disorder, prostatitis, a liver disorder, and a leg 
condition.

The veteran contends that he developed a chronic bronchitis 
disorder during active service.  A review of his service 
medical records demonstrates that he was treated for 
respiratory infections, including bronchitis, on multiple 
occasions during each period of active service.  Records 
dated in March 1977 demonstrate an impression of "chronic 
bronchitis, by history only."  Post-service clinical records 
demonstrate that the veteran was assessed with chronic 
bronchitis in March 1999.  He was prescribed daily Combivent 
for treatment.  Records dated subsequently show that the 
veteran has been treated for acute bronchitis on multiple 
occasions.   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Because the record reflects a current diagnosis of chronic 
bronchitis, and service treatment records show an impression 
of chronic bronchitis, by history only, it remains unclear to 
the Board whether the veteran's currently diagnosed chronic 
bronchitis had its clinical onset during his active service.  
For this reason, the Board finds that a remand for an 
examination and etiological opinion is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, with respect to the veteran's right and left ankle 
disabilities, the veteran asserts that he currently 
experiences pain, periodic swelling, and easy spraining of 
both ankles as a result of his active service.  Additionally, 
with respect to the right ankle, the veteran asserts that 
while serving in Vietnam, he sustained a shell fragment wound 
of his right ankle as a result of a mortar explosion.  

The veteran's service medical records are silent as to any 
injury or complaints related to the right ankle, including a 
mortar explosion.  His service records, do however, 
demonstrate that he sustained an abrasion of the right tibial 
area in a January 1969 motor vehicle accident.  His service 
records demonstrate two records of complaints related to the 
left ankle.  In January 1969, the veteran was determined to 
have sprained his left ankle as a result of a motor vehicle 
accident.  X-ray examination of the left ankle was normal.  
In March 1969, he complained of continued left ankle pain.  
Physical examination revealed no limitation of motion, and no 
tenderness.  He was prescribed ointment and returned to duty.  
Additionally of note is that the veteran's service records 
demonstrate that he was awarded the Parachute Badge.

Post-service medical records demonstrate that in August 1999, 
the veteran sought VA medical attention for pain and swelling 
of the right ankle that he attributed to an in-service 
injury.  X-ray examination revealed a small wire or staple in 
the soft tissues of the right ankle about four inches above 
the joint anterolaterally.  

The veteran underwent VA examination of his ankles in April 
2002.  Physical examination revealed normal range of motion 
of both ankles, with no tenderness of either ankle.  
Inversion and eversion stress test did not reveal any 
instability or discomfort.  X-ray examination revealed a fish 
hook-like metallic foreign body overlapping the right distal 
tibia, but no other significant abnormalities of either 
ankle.  The examiner did not comment as to whether the 
metallic fragment was consistent with the veteran's reported 
history of having sustained a shell fragment wound in 
Vietnam.  While the veteran in this case has already 
undergone VA examination, the examiner did not opine as to 
the likely etiology of the veteran's ankle complaints, and 
did not address whether the foreign body in the veteran's 
right ankle is consistent with his reported history of having 
sustained a shell fragment wound of the right ankle in 
Vietnam.  Accordingly, the relationship between the veteran's 
current right and left ankle complaints and his active 
service remains unclear.  The Board therefore finds that a 
remand for an additional examination and etiological opinion 
is in order.

Next, with regard to the veteran's claims for service 
connection for right and left knee disabilities, the veteran 
asserts that he currently experiences swelling and stiffness 
of the knees as a result of his active service.  His service 
medical records are negative for complaints or treatment 
related to the knees.  His service records, however, show 
that that the veteran was awarded the Parachute Badge, 
signifying the completion of numerous parachute jumps.  Post-
service records demonstrate complaints of left knee pain as 
early as August 1985.  X-ray examination revealed very 
minimal degenerative changes of the left knee.  X-ray 
examination in May 1986, however, was noted to be within 
normal limits.  Subsequent records dated to August 2007 show 
numerous complaints of right and left knee problems.  

The veteran underwent VA examination in his knees in April 
2002.  Physical examination at that time revealed normal 
knees, with the exception of a mild increase in the medial 
space of both knees on lateral stress test.  There was no 
obvious laxity or instability, and no discomfort on 
examination.  X-ray examination revealed no significant 
abnormalities.  The impression was normal knees.  

Because subsequent records show continued complaints and pain 
and swelling in the knees, it appears to the Board that an 
impression of normal bilateral knees may no longer be 
accurate.  Additionally, the examiner did not provide an 
etiological opinion regarding the veteran's complaints of 
pain and swelling in the knees.  Because the relationship 
between the veteran's current right and left knee complaints 
and his active service remains unclear, the Board finds that 
a remand for an additional examination and etiological 
opinion is in order.

Next, with regard to the right shoulder, the veteran contends 
that his current right shoulder problems first manifested in 
service.  The veteran's service treatment records demonstrate 
that in September 1981, the veteran reported to sick call 
complaining of right shoulder pain on lifting for the past 
two months.  He did not experience any discomfort in his 
right shoulder at rest.  Physical examination revealed pain 
on flexion at 140 degrees, and pain on abduction at 120 
degrees.  The assessment was "most likely bursitis, 
possibly, but doubt, calcific tendonitis."  X-ray 
examination revealed no significant abnormalities, and 
calcific tendonitis was ruled out, in favor of a diagnosis of 
bursitis.  On follow up evaluation one week later, the 
veteran reported no improvement.  He stated at the time of 
the follow up appointment that the previous night he had 
drunk a lot of alcohol, and had slept soundly.  Physical 
examination revealed decreased motion of the right shoulder 
and minimal tenderness to palpation.  The impression was sore 
shoulder secondary to sleeping on it.  He was advised to take 
Motrin for the next 21 days.  There are no further service 
medical records related to right shoulder complaints.

Post-service records demonstrate complaints of right shoulder 
problems as early as June 1986.  X-ray examination at that 
time, however, was within normal limits.  

In December 1997, the veteran was involved in a work-related 
injury in which he sustained disc herniations at L5-S1 and 
L4-5.  Records post-dating this injury show that the veteran 
complained of pain in both shoulder blades, and arms, and 
also of tingling in his arms.  Private treatment records 
dated in August 1999 show that the veteran's shoulder 
complaints were felt to be related to the December 1997 work 
injury.

VA treatment records dated from June 2000 to April 2002, 
however, show that the veteran related his right shoulder 
complaints to his active service.  In August 2000, the 
veteran was assessed with right shoulder impingement, and in 
January 2001, a possible right rotator cuff tear.  

On VA examination in April 2002, the veteran was found to 
have decreased range of motion of the right shoulder.  X-ray 
examination, however, was negative, and the veteran was 
assessed with a normal right shoulder.  

Private treatment records dated in August 2002 show that the 
veteran was felt to have a ligament injury of the right 
shoulder.  MRI examination in September 2002 revealed 
impingement/tendonitis.  In December 2002, he was assessed 
with chronic tendonitis of the right shoulder.  

In a December 2006 hearing before the RO, the veteran 
reported that he had undergone surgery on his right shoulder 
in 2003 or 2004 with a Dr. Salome.  The records associated 
with this surgery have not yet been associated with the 
record.  As these records are relevant to the veteran's 
claim, they should be obtained.  

Additionally, while the veteran underwent VA examination in 
April 2002, he has since been assessed with chronic 
tendonitis of the right shoulder and has undergone surgical 
repair of the right shoulder.  Because subsequent records 
show continued complaints related to the right shoulder, it 
appears to the Board that an impression of a normal right 
shoulder is no longer accurate.  Additionally, the examiner 
did not provide an etiological opinion regarding the 
veteran's complaints regarding the right shoulder.  Because 
the relationship between the veteran's current right shoulder 
problems and his in-service complaints remains unclear, the 
Board finds that a remand for an additional examination and 
etiological opinion is in order.

Next, with regard to the veteran's claim of entitlement to 
service connection for a leg disorder, the veteran's service 
medical records demonstrate that in April 1974, the veteran 
reported to sick call with complaints of pain in the right 
upper leg region.  Physical examination resulted in an 
assessment of possible muscle spasm.  In January 1975, he 
complained of numbness in his left upper thigh.  In March 
1975, the veteran complained of back pain that radiated into 
his left hip and leg.  On orthopedic consultation, the 
veteran was assessed with a compression fracture of the L1 
vertebra.

Post-service medical records show numerous complaints of pain 
that radiates from the veteran's low back into his lower 
extremities.  To date, he has not been afforded a VA 
examination in relation to his complaints of leg pain.  
Because it is unclear to the Board whether the veteran's 
complaints of leg pain are a manifestation of his service-
connected back disorder, or whether they are demonstrative of 
some other disorder, the Board finds that a remand for an 
examination and etiological opinion is necessary in order to 
fairly decide the merits of his claim.

With regard to the veteran's claim of entitlement to service 
connection for a left hand disability, the record reflects 
that the veteran has a current diagnosis of carpal tunnel 
syndrome of the left upper extremity.  His service medical 
records demonstrate a single complaint related to the left 
arm.  In April 1976, the veteran sought medical attention for 
an acute left wrist sprain.  He was treated with wintergreen 
oil and an ACE wrap, and returned to duty.  The veteran's 
service medical records, however, also demonstrate that in 
October 1982, the veteran received treatment for a laceration 
on his second, third, and fourth fingers. The wounds were 
superficial, and were treated with Band-Aids.  

On VA examination in April 2002, the examiner noted that the 
veteran's carpal tunnel syndrome was not clearly related to 
service.  This opinion is not adequate for rating purposes, 
as the relationship between the current carpal tunnel 
syndrome and service remains undefined.  Additionally, 
because the Board specifically requested an etiological 
opinion in the February 2001 remand, and none was provided, a 
remand is required in order to correct this deficiency.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Finally, because 
the examiner did not address whether the veteran had any 
residuals of the October 1982 lacerations, and such remains 
unclear to the Board, a remand is necessary so that an 
examination for scars on the left hand may be conducted.

Next, with regard to the veteran's claim of entitlement to 
service connection for a urinary disorder, a review of his 
service medical records demonstrates treatment for recurrent 
urinary tract infections and urethritis.  Post-service 
medical records similarly demonstrate treatment for recurrent 
urinary tract infections and urethritis.  The veteran has not 
yet been afforded a VA examination with respect to this 
claim.  Because it is unclear to the Board whether the 
veteran has a current disorder of the urinary system related 
to his active service, a remand for an examination and 
etiological opinion is necessary in order to fairly decide 
the merits of his claim.

With regard to the veteran's claim of entitlement to service 
connection for prostatitis, the veteran's service medical 
records reflect numerous entries of treatment for 
prostatitis.  Post-service records demonstrate treatment for 
prostatitis as early as August 1986.  He was again diagnosed 
with prostatitis in March 1989.  Subsequent records show 
complaints of and treatment for urinary burning, and nocturia 
and urgency associated a diagnosis of benign prostatic 
hypertrophy, no additional diagnosis of prostatitis.  

The veteran was scheduled for VA examination for prostatitis 
in April 2002.  The examiner, however, appears to have 
addressed the veteran's benign prostatic hypertrophy rather 
than prostatitis.  The examiner noted that the veteran was 
followed for benign prostatic hypertrophy by VA, and that he 
had been prescribed Terazosin for symptoms of frequency and 
burning with stress incontinence.  It is unclear to the Board 
whether these symptoms pertain only to the benign prostatic 
hypertrophy, or whether they are representative of 
prostatitis.  Significantly, the examiner noted in his report 
of examination that the veteran's claims file was not 
available for review at the time of the examination, and that 
a review of his file was necessary in order to determine 
whether his current symptoms were etiologically or causally 
related to his active service.  Because it is unclear to the 
Board whether the veteran currently has a disorder of the 
prostate related to active service, and because the veteran's 
claims file was not available for review at the time of the 
previous examination, the Board finds that a remand for an 
additional examination and opinion is necessary.

With regard to the claim for service connection for hepatitis 
C, the veteran asserts that he contracted hepatitis C as a 
result of his active service.  His service medical records 
are silent as to any reported drug use. 

Post-service records demonstrate that in October 1984, the 
veteran reported an in-service history of hepatitis.  Liver 
and spleen scans at that time were normal.  In November 1986, 
the veteran was hospitalized for treatment of non-A non-B 
hepatitis.  At the time of his hospitalization, he reported a 
history of occasional intravenous drug use, but denied a 
history of routine drug use.  Records dated in February 2001 
show that he reported that he began using intravenous drugs 
in service.  In September 2001, he was diagnosed with 
hepatitis C.

The veteran's service personnel records indicate that his 
primary military occupational specialty was cook.  His 
service medical records are negative for a diagnosis of 
hepatitis.  On VA examination in April 2001, the examiner 
noted that the veteran was positive for hepatitis C, and that 
he had a long history of alcohol and drug abuse.  He did not, 
however, comment as to whether the veteran incurred hepatitis 
C as a result of his active service.  Because a VA examiner 
has not yet opined as to the likely etiology of the veteran's 
hepatitis C, or the approximate date of onset, the Board 
finds that an etiological opinion is necessary in order to 
fairly decide the merits of the veteran's claim.

Finally, as the most recent VA clinical records of record are 
dated in August 2007, the RO should obtain all VA clinical 
records dated since August 2007 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the Biloxi, 
Mississippi VA Medical Center dated 
from August 2007 to the present.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records related to the 
right shoulder dated since August 2000 
from Dr. Salome.  All attempts to 
secure those records must be documented 
in the claims folder.

3.  Schedule the veteran for a VA 
respiratory examination for the purpose 
of ascertaining whether the veteran's 
currently diagnosed chronic bronchitis 
is related to his active service.  The 
claims folder should be made available 
to and reviewed by the examiner prior 
to completion of the examination 
report, and the examination report 
should reflect that the claims folder 
was reviewed.  The examiner should 
specifically opine as to the following 
questions:

a)  Does the veteran currently meet 
the criteria for a clinical 
diagnosis of chronic bronchitis?  

b)  Is it as likely as not (50 
percent probability or greater) that 
the veteran developed a chronic 
bronchitis disorder during or as a 
result of his active service?  If 
so, what were the causative factors 
for the development of such 
disorder?  (In answering this 
question, the examiner should 
specifically address whether the 
veteran developed the chronic 
disorder as a result of exposure to 
herbicide agents, including Agent 
Orange). 

The rationale for all opinions must be provided.

	4.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining whether he has current 
disabilities of the right and left 
ankle, right and left knee, and right 
shoulder related to his active service, 
including to duties which involved 
parachute jumping.  The claims folder 
should be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  All indicated tests and 
studies must be conducted.  The 
examiner should specifically opine as 
to the following questions:

a)  Is it as likely as not (50 
percent probability or greater) that 
the veteran's right and left ankle 
complaints are related to his 
completion of numerous parachute 
jumps in service?

b)  Is it as likely as not (50 
percent probability or greater) that 
the veteran's left ankle complaints 
are related to January 1969 motor 
vehicle accident in which he 
sprained his left ankle?

c)  Is it as likely as not (50 
percent probability or greater) that 
the metallic foreign body in the 
veteran's right ankle is the result 
of a shell fragment wound?  If so, 
what is the likelihood that the 
veteran's right ankle complaints are 
related to this foreign body?

d)  Is there radiographic evidence 
of degenerative changes of either 
the right or left knee?  

e)  Is it as likely as not (50 
percent probability or greater) that 
the veteran's right and left knee 
complaints are related to his active 
service, including his completion of 
numerous parachute jumps in service?

f)  Is it as likely as not (50 
percent probability or greater) that 
the veteran's right shoulder 
disability is related to his active 
service, including to the September 
1981 assessments of bursitis versus 
tendonitis?

g)  Determine whether the veteran's 
complaints of leg pain are a 
manifestation of his service-
connected back disorder, or whether 
they are demonstrative of some other 
disorder.  If they are demonstrative 
of some other disorder, is it as 
likely as not (50 percent 
probability or greater) that his 
current leg problems are related to 
his active service, including the 
complaints noted in his service 
medical records, or to his history 
of having completed numerous 
parachute jumps?

h)  Is it as likely as not (50 
percent probability or greater) that 
the veteran's carpal tunnel syndrome 
of the left upper extremity is 
related to his active service, 
including to the April 1976 left 
wrist sprain?

i)  Determine whether the veteran has 
any current residuals of the 
lacerations sustained on the left 
hand (second, third, and fourth 
fingers) in October 1982.  

The examiner should consider the 
veteran's statements regarding the 
incurrence of his right and left ankle, 
right and left knee, right shoulder, 
left hand, and leg disabilities.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the 
absence of service medical records to 
provide a negative opinion).  

The rationale for all opinions 
expressed should be provided in a 
legible report.

5.  Schedule the veteran for a 
genitourinary examination for the 
purpose of ascertaining whether the 
veteran has any current urinary or 
prostatic disorders attributable to his 
active service.  The claims folder 
should be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  All indicated tests and 
studies must be conducted.  The 
examiner should specifically opine as 
to the following questions:

a)  Does the veteran currently meet 
the criteria for a clinical 
diagnosis of a urinary disorder?  If 
so, is this disorder separate and 
apart from any current diagnosis of 
a prostate disorder?

b)  If the veteran meets the 
criteria for a current diagnosis of 
a urinary disorder, is it as likely 
as not (50 percent probability or 
greater) that this disorder had its 
clinical onset during his active 
service? 

c)  Does the veteran currently meet 
the criteria for a clinical 
diagnosis of chronic prostatitis?  
If so, is it as likely as not (50 
percent probability or greater) that 
this disorder etiologically related 
to the prostatitis for which he was 
treated in service?

d)  Is it as likely as not (50 
percent probability or greater) that 
any currently diagnosed prostatic 
disorder had its clinical onset 
during, or is otherwise related to 
his active service?

The rationale for all opinions 
expressed should be provided in a 
legible report.

6.  Request a medical opinion as to the 
approximate date of onset of the 
veteran's hepatitis C and the manner in 
which he likely contracted the virus.  
The claims folder must be made available 
to and be reviewed by the medical 
professional providing the opinion for 
review in conjunction with rendering the 
opinion. Based upon that review, the 
examiner should provide an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that any 
currently diagnosed hepatitis C is 
etiologically related to the veteran's 
active military service, to include as 
due to drug use.  The examiner should 
also opine as to whether it is as likely 
as not that the non-A non-B hepatitis 
for which the veteran was hospitalized 
in November 1986 may have been hepatitis 
C.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

7.  Then, the AMC should adjudicate the 
veteran's claims for service connection 
for bronchitis, right and left ankle 
disabilities, a left hand disability, 
right and left knee disabilities, a 
right shoulder disability, a urinary 
disorder, prostatitis, a liver 
disorder, and a leg condition.  If the 
benefits sought on appeal are not 
granted, the AMC should issue the 
veteran a SSOC and provide him with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


